DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and election with traverse of the vinylbenzyl-containing polyphenylene ether and methacrylate-containing polyphenylene ether species and the polybutadiene, styrene-butadiene copolymer and hydrogenated styrene-butadiene copolymer in the reply filed on January 04, 2022 is acknowledged.
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 04, 2022.
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether “a vinyl-containing polyphenylene ether resin” means a polyphenylene ether containing vinyl group(s), i.e., a vinyl group-containing polyphenylene ether resin, or a polyphenylene ether further containing an unreacted vinyl component.

In claim 1, it is unclear whether the language “with a thermal resistance of greater than or equal to 600˚C” is defining the antecedently-recited “A resin composition” or the antecedently-recited “ionic compound”.
In claim 2, it is unclear whether the terms “vinylbenzyl”, “methacrylate” and “allyl” refer to groups thereof, as opposed to monomers thereof.
In claim 2, it is unclear what is meant by “a vinylbenzyl-modified bisphenol A polyphenylene ether resin” or “a chain-extended vinyl-containing polyphenylene ether resin”.
In claim 3, the “vinyl-polybutadiene-urethane oligomer” is indefinite in that polybutadiene necessarily contains vinyl groups.
In claim 3, the comonomer of the “methyl styrene copolymer” is not apparent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims are rejected under 35 U.S.C. 103 as being unpatentable over TW 201710363 A (Hsiang) in view of U.S. 2019/0330500 (Shen) in view of U.S. 2007/0029682 (Aoki).
Hsiang discloses a resin composition comprising:
a styrenic block copolymer (SBS) (meets Applicants’ generically-recited polyolefin);
a styrene-ethylene butylene styrene copolymer (SEBS) (meets Applicants’ generically-recited polyolefin);
a polyphenylene ether having double bonds (meets Applicants’ vinyl-containing polyphenylene ether);
a dendritic acrylate oligomer (meets Applicants’ generically-recited polyolefin); and
ion trapping agents such as aluminosilicate, hydrous metal oxides (e.g., abstract, [0004], [0014], [0020]).
In essence, Hsiang differs from claim 1 in not expressly disclosing the presently claimed magnesium/aluminum ionic compound.  In this regard, Shen (e.g., abstract, [0021], directed to resin compositions similar to Hsiang’s comprising styrenic copolymers and polyphenylene ether, discloses aluminum magnesium carbonate hydroxide hydrate (AlMg(OH)3CO3.nH2O) (i.e., Applicants’ exemplified IXE-700F material defining the presently claimed ionic compound per Aoki [0032]) as a viable alternative to the ion trapping agents disclosed by Hsiang. Thus, it would have been obvious to one having ordinary skill in the art to use Applicants’ IXE-700F Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 2, Hsiang discloses [0039] the same OPE-2 st 2200 vinyl-containing polyphenylene ether exemplified by Applicants.
As to claim 3, Hsiang discloses SBS and SEBS copolymers.
As to claims 4 and 5, it would have been within the purview of one having ordinary skill in the art to use Hsiang’s components in selected predetermined amounts (inclusive of those presently claimed) for their expected additive effect and with the reasonable expectation of success. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765